Citation Nr: 0407556	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  94-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for headaches, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran served on active duty from November 1971 until 
his retirement in November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from that part of a September 1992 rating decision 
that granted service connection for headaches and assigned a 
10 percent evaluation, effective from December 1, 1991.  By 
rating action dated in March 1994, the RO increased the 
evaluation assigned for headaches to 30 percent, effective 
December 1991. 

This case was previously before the Board in April 1996, 
April 1998 and June 2003 and was remanded on each occasion 
for additional development of the record.

The Board notes that the veteran submitted a claim for 
service connection for loss of memory and fatigue due to his 
Persian Gulf service.  In a rating decision dated in July 
2000, the RO denied these claims.  In his notice of 
disagreement, received in December 2000, the veteran 
clarified the issues that he wanted to appeal.  He referred 
to service connection for asthma, claimed as fatigue, and 
service connection for a psychiatric disability, claimed as 
memory loss due to depression.  A November 2001 rating action 
denied service connection for asthma, claimed as fatigue and 
for depression, claimed as memory loss.  The RO issued a 
statement of the case concerning these conditions in November 
2001.  Since a timely substantive appeal was not received, 
these matters are not before the Board at this time, and this 
decision is limited to the issue set forth on the preceding 
page.


FINDINGS OF FACT

The disability at issue is manifested by complaints of left-
sided headaches, accompanied by visual disturbances, 
dizziness and nausea, occurring on average 2-3 times and for 
a duration of several hours to, more recently, a full day; 
objectively, neurological testing has consistently revealed 
normal findings throughout the entirety of the claims period.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
30 percent for headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters- The VCAA

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

In the present case, the veteran filed an application in 
December 1991, seeking compensation for headaches.  In a 
September 1992 rating decision, the veteran was awarded 
service connection for that disability and a 10 percent 
evaluation was assigned, effective December 1, 1991.  The 
veteran disagreed with the evaluation and initiated an 
appeal.

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim is 
granted and the veteran submits a notice of disagreement as 
to a "downstream element" of such claim, such as the rating 
percentage, notice under 38 U.S.C.A. § 5103(a) is not 
required as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case.  Thus, it 
is not necessary to scrutinize the quality of notice afforded 
the veteran, as notice was not required for this issue.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  In this regard, it is acknowledged 
that the April 1998 Board remand identified outstanding 
private records from Dr. Claveras, a neurologist.  However, 
in a subsequent statement dated in February 1999, the veteran 
clearly indicated his only treatment for headaches had 
occurred at VA facilities.  Thus, by the veteran's own 
assertions, any outstanding private records are not pertinent 
to his claim.

With further respect to the duty to assist, the claims file 
contains VA examination reports and a transcript of the 
veteran's September 1993 personal hearing before the 
undersigned.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background

A VA outpatient treatment report dated in July 1993 revealed 
complaints of headaches over a one-week period.  Additional 
headache complaints were voiced in August 1993.  

The veteran presented testimony at a hearing before the 
undersigned in September 1993.  The veteran stated that his 
headaches occurred when he felt mentally overloaded.  The 
veteran reported that during a headache episode, the pain was 
focused on the left side of his head.  He added that it felt 
like his left eye was going to pop out.  He stated that his 
headaches were worsening.  The veteran stated that he had 
episodes 3 to 4 times per week.  The duration of the episodes 
would vary from anywhere between 1 hour and 2 to 3 hours.  
The veteran did not take medication for his headaches because 
he was told that migraines were something he had to live 
with.  He reported that, to treat his headaches, he would run 
his head under cold water and lie down.  The veteran also 
stated that, during a headache episode, he would experience 
vision problems in his left eye.  Specifically, he would see 
a little glowing star and his eye would feel very sensitive.  
He also reported feelings of nausea and dizziness in 
conjunction with his headache episodes.  

In February 1994, the veteran was examined by VA for his 
headache condition.  He stated that his history of headaches 
dated back to about 1986.  He could not identify any 
precipitating events, except for stress.  He described his 
headaches as being localized on the left hemicranium.  They 
were mixed, pulsating and oppressive and involved the left 
orbital area.  The headaches were at time accompanied by 
scintillating scotomas and sensations of dizziness and 
nausea.  He stated that episodes would last up to 3 or 4 
hours and were not alleviated by common analgesics.  He 
reported a frequency of 2 to 3 episodes weekly.  He stated 
that his headaches were severe and that they were prostrating 
once a week.  Objectively, diagnostic testing yielded normal 
findings.  The diagnosis was headaches.  

A February 1996 VA outpatient treatment report noted 
complaints of left-sided headaches, accompanied by scotomata 
and scintillations.  Symptoms were aggravated by sunlight.  
The heads were described as "throbbing."  The assessment 
ruled out vascular headaches.  

Another February 1996 VA outpatient treatment report 
reflected complaints of left-sided severe headaches with 
visual symptoms.  The veteran's headaches were of the 
throbbing type and his symptomatology was made worse by 
light.  The provisional diagnosis was: "rule out migraine 
headaches/cluster headaches."  

A subsequent February 1996 VA outpatient treatment report 
revealed an assessment of migraines.  

VA outpatient treatment reports dated in March 1996 noted a 
history of migraine headaches.  Another treatment report, 
also dated in March 1996, noted that the veteran's headaches 
usually involved the left hemicranium.  The headaches were 
accompanied by dizziness and blurred vision, with no 
vomiting.  They occurred with a frequency of 2-3 times per 
week.  An episode could last all day.  The headaches were of 
both the pressure and throbbing types 

VA outpatient records dated April 1996 showed headache 
complaints, with blurry vision.  Maxillary sinusitis was 
detected at that time, and the veteran's headaches were 
believed to relate to that disorder.  It was noted that a 
private neurologist had ordered a brain CT scan.   
  
A February 1997 VA treatment record noted headaches at a 
frequency of once per week.  The headaches were reportedly 
severe.  

A VA treatment record dated in December 1999 showed 
complaints of a headache.  The veteran had been bothered by 
that condition over the past 3 days.  

In December 1999, the veteran was treated at Saint Luke's 
Episcopal Hospital in Ponce, Puerto Rico.  The chief 
complaint was chest pain.  No headache complaints were 
voiced.

Also in December 1999, the veteran received treatment at 
Hospital San Lucas in Ponce, Puerto Rico.  Treatment was for 
conditions other than the headache disability presently on 
appeal.  

The veteran was afforded a VA neurological examination in 
April 2002.  The veteran's medical history was detailed, 
including past diagnoses of migraine type headaches.  It was 
noted that the veteran's symptomatology improved to some 
extent with the use of beta-blockers for headache prevention.  

At the time of the VA examination, the veteran reported 2 to 
3 headache episodes per week, typically lasting a whole day.  
He took non-steroidal anti-inflammatory agents for headache 
relief, but the response was very modest.  The veteran could 
not identify any precipitating factors.  He reported that he 
usually had photopsias in association with his headaches.  He 
also experienced photophobia, sonophobia and kinesophobia.  
The veteran's headaches were accompanied by significant 
nausea but no vomiting.  Resting was the only alleviating 
factor known to the veteran.  The veteran described his 
headaches as being 10/10 in severity.  During a headache 
episode the veteran was unable to perform any activity.  

Upon objective examination, the veteran was alert, oriented 
times 3 and active.  The veteran was not suffering a headache 
at the time of the examination.  Cranial nerve examination 
was totally unremarkable.  Motor and sensory examination were 
intact, and cerebellar and extrapyramidal testing were 
pristine.  Deep tendon reflexes were normal throughout, and 
there were no pathological reflexes.  

Regarding additional diagnostic testing, it was noted that 
the veteran underwent a brain CT scan in March 1996, the 
results of which were normal.  The examiner commented that 
the veteran did not exhibit any neurological deficit to 
warrant further studies.  

Following the examination, the veteran was diagnosed with 
migraine headaches.  

Analysis

As noted previously, the veteran's headaches are currently 
rated as 30 percent disabling.  The RO has evaluated the 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for 
migraines.  Under this diagnostic code, migraine headache 
disorders with characteristic prostrating attacks occurring 
on an average once a month warrant a 30 percent disability 
evaluation.  Migraine headache disorders with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In the present case, the evidence consistently reveals 
complaints of left-sided headaches, accompanied by visual 
disturbances, dizziness and nausea.  The frequency of such 
headaches was typically reported as 2-3 times weekly, with 
one report of headaches as often as 4 times weekly and 
another reporting only a single episode per week.  As 
reported in 1993 and 1994, the duration of each episode was 
said to be several hours.  From 1996 onward, however, the 
headaches were typically said to last all day and to preclude 
the performance of any activity.

If objectively confirmed, the above disability picture could 
be found to demonstrate frequent, completely prostrating 
migraine headaches involving prolonged attacks productive of 
severe economic inadaptability, such as required to warrant 
the next-higher 50 percent rating under Diagnostic Code 8100.  
However, the objective medical evidence is not consistent 
with the veteran's subjective reports of symptoms.  Indeed, 
the record consistently reveals normal findings to diagnostic 
tests.  First, when examined by VA in February 1994, all 
neurological tests showed normal results.  Next, a CT scan 
performed in March 1996 proved to be normal.  Finally, upon 
VA examination in April 2002, the veteran's cranial nerve 
examination was totally unremarkable.  Also at that time, 
motor and sensory examination were intact, and cerebellar and 
extrapyramidal testing were pristine.  Deep tendon reflexes 
were normal throughout, and there were no pathological 
reflexes.  

Therefore, based on the foregoing, the objective evidence is 
not commensurate with the criteria for the next-higher 50 
percent rating under Diagnostic Code 8100 for any part of the 
claims period.  As such, the evidence may not be said to 
support the claim for a higher evaluation.

The Board has considered whether the veteran is entitled to 
an increased rating through application of an alternate 
Diagnostic Code.  However, no other Code sections are 
appropriate for rating the veteran's headache disability.  

Finally, the evidence does not reflect that the veteran's 
headache disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the competent evidence of record does not show 
objective symptomatology of headaches warranting the next-
higher 50 percent evaluation under Diagnostic Code 8100 
during any portion of the claims period.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The schedular criteria having not been met, entitlement to an 
initial rating in excess of 30 percent for headaches is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



